NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0562-20

WHITNEY ALLEN,

          Appellant,
v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and LAKERIDGE, AN
INDEPENDENT AND
ASSISTED LIVING
FACILITY, LLC,

     Respondents.
__________________________

                   Submitted March 14, 2022 – Decided March 23, 2022

                   Before Judges Sabatino and Mayer.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 216,130.

                   Whitney Allen, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Donna Arons, Assistant Attorney
                   General, of counsel; Kendall J. Collins, Deputy
                   Attorney General, on the briefs).
PER CURIAM

        Whitney Allen, a claimant for unemployment benefits, appeals the Board

of Review's October 2, 2020 final agency decision upholding the Appeal

Tribunal's denial of her claim. We affirm.

        Allen was employed in New Jersey by Lakeridge, an independent and

assisted living facility. 1 In March 2020 Allen stopped working because of

childcare needs that arose when her children's school closed due to the COVID-

19 pandemic. Allen worked every other day from mid-March through March

28, which was her final day of work. Allen was placed on paid leave through

June 24. For two weeks, she received her full salary and after that, she received

two-thirds of her full salary through June 23, 2020. She was then on unpaid

leave beginning June 24, 2020.

        Allen first filed a claim for unemployment benefits on or about March 22,

2020. A Deputy of the Division of Unemployment Insurance denied her claim,

for reasons not documented on the appellate record. The Deputy mailed the

denial letter to Allen's address of record on April 30, 2020. Allen admits that

she received the denial letter on May 5, 2020.




1
    Lakeridge has not participated in this appeal.
                                                                           A-0562-20
                                         2
      It is undisputed that the Deputy's denial letter specified the steps that a

claimant such as Allen must take in order to pursue an appeal to the agency's

Appeal Tribunal of a Deputy's denial of benefits. Allen did not file an appeal

with the Appeal Tribunal until June 24, 2020.

      An examiner with the Appeal Tribunal conducted a telephone hearing on

July 21, 2020. During her sworn testimony, Allen agreed with the hearing

examiner that the appeal instructions on the denial letter were "pretty clear."

She stated she did not file the appeal until after she received a letter from her

employer on June 5 notifying her that her payments would end on June 23. Allen

acknowledged at the hearing that she waited to file because she "didn’t want to

be penalized for getting paid . . . and also trying to collect unemployment."

However, her testimony to the Appeal Tribunal is contradicted by her brief to

this court, in which she represented she did not know there was a deadline to

file an appeal, and that when she finally called the agency for assistance, it

allegedly did not provide her with help.

      The Appeal Tribunal dismissed Allen's appeal as untimely. The Appeal

Tribunal concluded that Allen had not complied with the deadline to file an

appeal specified in N.J.S.A. 43:21-6(b)(1), and, moreover, that Allen had not

established "good cause" for her lateness under the pertinent regulation. The

Appeal Tribunal found it unnecessary to reach the merits of her claim.

                                                                           A-0562-20
                                       3
      Allen administratively appealed the Appeal Tribunal's decision to the

Board of Review. The Board adopted the Appeal Tribunal's dismissal of her

claim on the grounds of untimeliness. Allen then filed her present appeal with

this court.

      In reviewing this matter, we are guided by well-established principles.

Generally, the final determination of an administrative agency is entitled to

"substantial deference" on appeal. In re Eastwick Coll. LPN–to RN Bridge

Program, 225 N.J. 533, 541 (2016). A "strong presumption of reasonableness

attaches to the actions of administrative agencies." In re Carroll, 339 N.J. Super.

429, 437 (App. Div. 2001).

      Our courts will not set aside agency decisions unless they are shown to be

arbitrary, capricious or unreasonable; or lacking substantial support in the

record; or contrary to the applicable law. In re Virtua-West Jersey Hosp.

Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008). In matters such

as this one involving unemployment benefits, we accord particular deference to

the expertise of the Board of Review, and its repeated construction and

application of Title 43. See, e.g., Brady v. Bd. of Review, 152 N.J. 197, 210

(1997); Doering v. Bd. of Review, 203 N.J. Super. 241, 245 (App. Div. 1985).

      Here, it is undisputed that Allen's filing with the Appeal Tribunal was at

least six weeks beyond the statutory deadline specified in N.J.S.A. 43:21-

                                                                             A-0562-20
                                        4
6(b)(1). The statute provides that "within seven calendar days after delivery of

notification of an initial determination or within 10 calendar days after such

notification was mailed to his or their last-known address," the claimant must

file appeal of the denial of benefits.

      In this case, the appeal-filing deadline was either May 11 (based on the

April 30 date of mailing) or May 12 (based on the May 5 date of receipt). The

failure to meet the deadline may be excused, however, if the agency finds an

applicant demonstrates "good cause" for the lateness, under the definition

provided in the following regulation, N.J.A.C. 12:20-3.1(i):

             (i) A late appeal shall be considered on its merits if it is
             determined that the appeal was delayed for good cause.
             Good cause exists in circumstances where it is shown
             that:

             1. The delay in filing the appeal was due to
             circumstances beyond the control of the appellant; or

             2. The appellant delayed filing the appeal for
             circumstances which could not have been reasonably
             foreseen or prevented.

             [N.J.A.C. 12:20-3.1(i) (emphasis added).]

      The Appeal Tribunal reasonably concluded that Allen failed to establish

"good cause" for her belated filing under either subsection (1) or (2) of this

regulation. Subsection (1) is not established because the circumstances that

Allen testified about in attempting to justify her delay were not "beyond her

                                                                            A-0562-20
                                          5
control." Ibid. She was not prevented by illness or otherwise from filing an

appeal. Instead, the delay was caused by her mistaken assumption that her

appeal would still be timely if filed after she stopped receiving payment s from

her employer, even if beyond the deadline specified in the statute. Subsection

(2) is not helpful to Allen, either, because her delay was not based upon

unforeseeable or unpreventable circumstances.

      The Deputy's form denial letter spelled out what Allen needed to do to file

an appeal, but she chose not to act until more than six weeks after the statutory

deadline.2

      In sum, although our courts generally prefer to adjudicate matters on the

merits, we are unpersuaded that the Board's enforcement of the statutory time

bar in this case was arbitrary, unreasonable, or capricious, or otherwise invalid.

      Affirmed.




2
  At our request, the Board's counsel provided a supplemental letter confirming
that the agency did not issue a general relaxation or extension of time for filing
appeals during the COVID-19 pandemic in 2020. In any event, Allen is not
contending she missed the appeal filing deadline for medical or other specific
reasons due to COVID-19.
                                                                            A-0562-20
                                        6